Citation Nr: 0423241	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1974.

In a September 1986 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement 
to service connection for hepatitis.  The veteran was 
notified of that decision and did not appeal, and that 
decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§ 19.192 (1986).  He again claimed entitlement to service 
connection for hepatitis, and in a September 2001 rating 
decision the RO determined that new and material evidence had 
not been received to reopen the previously denied claim.  The 
veteran perfected an appeal of the September 2001 decision, 
which is now before the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
chronic hepatitis in a September 1986 rating decision.  The 
veteran was notified of the September 1986 decision and did 
not appeal.

2.  The evidence received subsequent to the September 1986 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran currently has chronic hepatitis that was incurred in 
service, and it need not be considered in order to fairly 
decide the merits of his claim.


CONCLUSION OF LAW

The September 1986 rating decision in which the RO denied 
entitlement to service connection for chronic hepatitis is 
final, new and material evidence has not been received, and 
the claim is not reopened.  38 U.S.C. § 4005(c) (1982); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.192 (1986); 
38 C.F.R. § 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he now has chronic hepatitis C that 
is related to the hepatitis A for which he was treated in 
service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  The 
VCAA left intact, however, the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2003).

The RO informed the veteran of the evidence needed to 
substantiate his claim in August 2001 and July 2002 by 
informing him of the provisions of the VCAA, the specific 
evidence required to substantiate his claim for service 
connection, and the evidence that could be considered new and 
material.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

As will be shown below, the Board has determined that new and 
material evidence has not been received to reopen the claim 
for service connection for chronic hepatitis.  Because the 
veteran's request to reopen the previously denied claim was 
received in March 2001, in the absence of new and material 
evidence VA does not have a duty to assist him in developing 
the evidence in support of his claim.

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1986).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2003)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Analysis

The veteran's service medical records disclose that he was 
hospitalized from December 13-21, 1973, for the treatment of 
hepatitis A.  Following the hospitalization, he was 
discharged to duty with a 14-day limited profile.  The report 
of examination on separation from service, if one was 
conducted, is not of record.

The veteran initially claimed entitlement to compensation 
benefits for hepatitis in October 1984.  With that claim he 
submitted private treatment records showing that he was 
treated for suspected liver disease in 1983 and 1984.  In 
April 1984 he received a hepatitis B vaccine (although this 
medical report is in Spanish, it was interpreted by a 
Spanish-speaking nurse at the VA medical center (MC) in 
August 2002).  A liver scan in August 1984 revealed findings 
compatible with chronic liver disease, most likely due to 
chronic hepatitis.  The report does not specify the type of 
hepatitis.  An October 1984 medical report indicates that the 
veteran had a history of heavy alcohol intake, and that the 
disorder was suspected to be alcoholic hepatitis.  A liver 
biopsy was required to confirm that diagnosis, which the 
veteran refused.

Based on the evidence shown above, in the September 1986 
rating decision the RO denied entitlement to service 
connection for chronic hepatitis.  The RO determined that the 
hepatitis A that was treated in service was acute and 
transitory, and not related to the alcoholic hepatitis found 
in 1984.

The evidence received subsequent to the September 1986 
decision includes a duplicate copy of the report of the 
August 1984 liver scan and the April 1984 report showing that 
the veteran received the hepatitis B vaccine.  Because those 
medical reports are duplicate copies of the evidence 
previously received, the evidence is cumulative and redundant 
of the evidence previously considered.  Because the evidence 
is not new, the Board need not determine whether it is 
material to the issue on appeal.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 327 (1999) (if the Board finds that 
newly presented evidence is cumulative of evidence previously 
considered, the Board need not determine whether the evidence 
is material).

The evidence also includes a December 1985 medical report 
from Israel Ganapolsky, M.D.  Although this medical report is 
written in Spanish, it was also translated by a nurse at the 
VAMC in August 2002.  According to the translation, as 
documented in the report of an August 2002 VA examination, 
the medical report from Dr. Ganapolsky indicates that 
diagnostic testing had revealed a previous hepatitis 
infection, but the report did not specify the type of 
hepatitis infection.  The report further indicates that the 
hepatitis was not then active, and that the veteran was not 
able to transmit the infection.  The evidence also includes 
an undated medical record showing that the veteran had a 
history of hepatitis.  These medical reports are cumulative 
of the evidence considered in the September 1986 decision, 
which showed that the veteran had had a hepatitis infection.  
Because the evidence of record in September 1986 revealed 
that the veteran had been treated for hepatitis, the December 
1985 medical report and the undated report reflecting a 
previous hepatitis infection, or a history of hepatitis, are 
redundant of the evidence of record in September 1986.

A medical record dated in November 1985 indicates that the 
veteran had a history of hepatitis B.  This evidence is new, 
in that the evidence of record in September 1986 did not show 
that the veteran had an active viral hepatitis following his 
separation from service.  The evidence is not material, 
however, because it does not indicate that the hepatitis B 
was chronic in nature, or that it was related to the 
hepatitis A infection for which the veteran was treated in 
service.  Because the evidence does not reflect a nexus to 
service, it need not be considered in order to fairly decide 
the merits of the veteran's claim.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993) (records of treatment and a diagnosis 
many years after service, which do not document any nexus to 
service, are not new and material).

The veteran's representative submitted copies of a January 
1999 VA news release and Fact Sheet describing an epidemic of 
hepatitis C, and announcing a major initiative to respond to 
the epidemic.  Although new, the news release and fact sheet 
are not material because they do not pertain to whether the 
veteran has chronic hepatitis that is related to the 
hepatitis A for which he was treated in service.

The veteran presented reports of diagnostic testing conducted 
in October 2001 and June 2002 pertaining to hepatitis.  The 
June 2002 report shows:

It is now known that the hepatitis C virus (HCV) is 
the cause of most cases of non-A, non-B hepatitis 
(NANBH).  However, patients with NANBH who are 
negative for anti-HCV, even after prolonged follow-
up, may have another viral or non-viral cause for 
the liver injury.  It is also possible that the 
patient may have hepatitis C, but lack, or not yet 
have developed (due to early infection), or have 
resolved an antibody response detectable by the 
assays currently available. . . . The presence of 
anti-HCV is indicative of past or present infection 
by the hepatitis C virus, but does not always 
necessarily constitute a definitive diagnosis. . . 
. A patient specimen that has tested reactive by a 
licensed anti-HCV screening procedure that is found 
to be negative by RIBA HCV 3.0 SIA does not exclude 
the patient from the possibility of infection with 
HCV.

The veteran's representative relies on this evidence for the 
proposition that the testing that the veteran underwent in 
service, which reflected infection with the hepatitis A 
virus, was evidence of an early infection by the hepatitis C 
virus.  The representative's argument, however, is not 
supported by the information provided in the June 2002 
report.  That information shows that individuals who were 
previously found to have non-A, non-B hepatitis, formerly 
referred to as NANBH, probably had the hepatitis C virus.  
The veteran, however, was not infected with the NANBH virus 
in service; his service medical records show that he was 
infected with the hepatitis A virus.  The information is not 
relevant, therefore, in determining whether the veteran had 
hepatitis C in service.  In addition, because neither the 
October 2001 or June 2002 diagnostic testing indicated that 
any of the relevant findings were related to the hepatitis A 
infection for which the veteran was treated in service, the 
diagnostic test results are not material to the veteran's 
claim.

The RO provided the veteran a VA medical examination in 
August 2002 in order to determine whether he currently has 
hepatitis and, if so, whether any currently diagnosed form of 
hepatitis is related to the disease that was treated in 
service.  The VA physician reviewed the claims file and noted 
that the veteran had been diagnosed as having hepatitis A in 
December 1973.  She reviewed the results of the October 2001 
and June 2002 diagnostic testing and determined that those 
results were negative for a hepatitis C infection, but showed 
that the veteran had had previous exposure to the hepatitis A 
and hepatitis B virus.  She also noted the April 1984 medical 
report showing that the veteran had received the hepatitis B 
vaccine.

The veteran complained of intermittent nausea, fatigue, and 
right-sided abdominal pain.  The physical examination 
revealed no abnormalities, and diagnostic testing was 
negative for liver disease.  Based on the results of a 
contemporaneous hepatitis screen and review of the evidence 
of record, the physician determined that the veteran had 
experienced an acute hepatitis A infection in service, as 
evidenced by the presence of hepatitis A antibodies; that the 
acute hepatitis A infection resolved, without sequelae; that 
the test results were not indicative of any infection with 
the hepatitis C virus; and that the positive test for 
hepatitis B antibodies was due to the receipt of the vaccine 
in April 1984.

The report of the August 2002 VA examination is new, because 
the evidence of record in September 1986 did not include a 
medical opinion as to whether the veteran then had any type 
of hepatitis that was related to service.  The evidence is 
not material, however, because although the examiner provided 
an opinion on whether the hepatitis A infection in service 
resulted in chronic hepatitis, that opinion was negative.  
Because the examiner determined that the in-service infection 
resolved without residuals, and that the veteran did not 
currently have a hepatitis infection, the evidence need not 
be considered in order to fairly decide the merits of his 
claim.

The evidence received following the September 1986 decision 
also includes the veteran's statements, and those of his 
representative, that he now has hepatitis C that is related 
to the hepatitis A that he had in service.  As a lay person 
the veteran is competent to provide evidence of observable 
symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  He 
is not competent, however, to provide evidence of a medical 
diagnosis, or to relate his symptoms to a given cause.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not, therefore, probative of a current 
diagnosis of hepatitis, or a nexus between any current 
symptoms and a disease or injury incurred in service.

In summary, the evidence received subsequent to the September 
1986 decision is new.  The evidence is not material, however, 
because it is not probative of the veteran currently having 
chronic hepatitis that is related to service.  The Board 
finds, therefore, that evidence that is both new and material 
has not been received, and the claim of entitlement to 
service connection for chronic hepatitis is not reopened.


ORDER

New and material evidence not having been received, the 
request to reopen the claim of entitlement to service 
connection for chronic hepatitis is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



